Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennis (US PGP 2006/0134104; previously cited) in view of Engbers (WO 2012/045325) [previously identified as Schasfoort, though should have been referred to as Engbers], and further in view of Godin (US 6,550,349).


Regarding claims 1 and 5, Dennis discloses a capturing body to a reaction target substance in a container including a containing unit for containing a liquid and a reaction field which is exposed to the containing unit and to which the capturing body is fixed (see para 11-12 and para 96, antigen is the capturing body, the chip is the containing unit for containing liquid, for example the CM5 of the SPR device). 
Dennis discloses a step of subjecting the inside of the containing unit to a blocking treatment by moving a blocking liquid containing a blocking agent in the containing unit as described in claims 1 and 5 (para 96 injection of 1M ethanolamine to block unreacted groups). 
Dennis discloses a step of causing the capturing body to capture the reaction target substance by supplying a liquid containing the reaction target substance into the containing unit as described by claim 1 and causing the capturing body to capture the reaction target substance by supplying a liquid containing the reaction target substance into the containing unit as described by claim 5 (para 96, two-fold serial dilutions of Fab (0.78 nM to 500 nM) are injected in PBS). 
Dennis discloses the step of causing the capturing body to capture the reaction target substance is performed following the step of performing the blocking treatment with no other step performed after the blocking treatment as described by claims 1 and 5 (para 96, following the block step is the capture step: Following the injection of 1M ethanolamine to block unreacted groups. For kinetics measurements, two-fold serial dilutions of Fab (0.78 nM to 500 nM) are injected in PBS with 0.05% Tween 20 (PBST) at 25.degree. C. at a flow rate of approximately 25 ul/min).
Dennis discloses utilizing surface plasmon resonance using a detection chip including a containing unit for containing a liquid and a metal film with a reaction field which is exposed to the containing unit and to which a capturing body is fixed (para 96, a Biacore device, where one of skill in the art recognizes that a Biacore chip supports containing a liquid and has a metal film). 
Dennis fails to disclose a reciprocating movement of the blocking liquid with a syringe. 
Engbers discloses use of a syringe pump to reciprocate fluids (see Fig 1, p 8 ln 33 – p 9 ln 2, "In order to avoid temperature effects it is preferred that all liquids (sample, washing solution, calibration solution and the like) subject to back and forth flow over the sensor surface) where Dennis discloses introduction of a blocking liquid (para 96).  Engbers discloses using a syringe for moving the fluids in a reciprocating movement (Fig 1, below).  


    PNG
    media_image1.png
    388
    673
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to combine Engbers’ teaching of reciprocating movement of liquid by a syringe with Dennis’ method of providing a blocking treatment because Dennis’ method is generic with respect to the means for providing a blocking treatment and Engbers teaches use of reciprocating flow (p 8 ln 33 – p 9 ln 2) is conventional. Where Engbers teaches reciprocating flow is useful for avoiding temperature effects (p 8 ln 33 – p 9 ln 2, avoid temperature effects), one of skill in the art would find it obvious to combine Engbers’ reciprocating motion of fluid handling with Dennis’ method of block treatment to achieve the advantages of avoiding temperature effects as taught by Engbers.  One of skill in the art would have a reasonable expectation of success in combining Engbers and Dennis because both reference are drawn to the art of binding assays.  
Applicant’s claim 1 further recites:
“wherein the step of subjecting the inside of the containing unit to a blocking treatment includes obtaining the blocking liquid by a syringe from a blocking liquid container, moving the syringe to the containing unit, and supplying the blocking liquid to the containing unit by the syringe;”
and
“wherein the step of causing the capturing body to capture the reaction target substance includes obtaining the liquid containing the reaction target substance by the syringe from a reaction target substance container, moving the syringe to the containing unit, and supplying the liquid containing the reaction target substance to the containing unit by the syringe”
Examiner notes that Dennis discloses the following, which is considered pertinent to the above limitations.
Dennis discloses an article of manufacture containing materials useful for the diagnosis of disorders.  The article of manufacture comprises a container and a label or package insert on or associated with the container.  Suitable containers include, for example, bottles, vials, syringes, etc. Para. 0344. Dennis discloses in paragraph 0344 that the article of manufacture [e.g., syringe] can contain reagent such as antibody compositions or buffers.
Dennis also discloses, for example in paragraph 0095, that in the use of a surface plasmon resonance assay chip reagents (e.g., antigen) is injected, and ethanoloamin is injected to block unreacted groups, and serial dilutions of Fab are injected in PBS with Tween. [Examiner notes that the injection is via means disclosed or understood by one skilled in the art, and thus it is understood that the injection may be via a syringe, disclosed elsewhere by Dennis.] Dennis also discloses in paragraph 0095 that in the surface plasmon resonance assay, a spectrophotometer is used for measurements.
Therefore using a syringe for injection of a blocking treatment and a syringe for injection of sample with target into the disclosed chip as recited by Applicant is encompassed by Dennis. Moreover, it is predictable by one skilled in the art that it using a syringe [container] for moving fluid, the syringe itself is moved as needed.
Applicant’s claim 1 has been amended to recite “moving the syringe to the containing unit using a device for moving the syringe”, before “supplying the blocking liquid to the containing unit by the syringe” and “moving the syringe to the containing unit using the device for moving the syringe”, before  “supplying the liquid containing the reaction target substance to the containing unity by the syringe”. 
Neither Dennis nor Engbers teaches the limitation of using a device for moving the syringe, as recited by Applicant.
However, Godin teaches this limitation.
Specifically, Godin teaches the following:
“Replaceable pipette tips are either manually or automatically forced onto the syringe nozzles.  Although manual attachment allows the user to monitor tip seal quality, inconsistencies in the amount of force used to couple the tip, hasty or careless tip application, and differences between users, can lead to experimental errors.  Additionally, manual attachment is a relatively slow technique and therefore is too inefficient for many applications.  Accordingly, automated tip replacement is preferred for those applications utilizing multi-well plates or other mass testing means as this technique allows tips to be replaced quickly.  Unfortunately this technique is prone to seal errors.  This sealing problem is exacerbated by the difficulties associated with monitoring tip seal quality, especially when a large number of pipettes are in close proximity to one another as is typically the case with a multi-well pipetting system.” Column 1, lines 30-45. Emphasis added.
“Accordingly, what is needed in the art is a pipette tip and syringe assembly that consistently achieves a good tip seal and which can be used in an automated system.  The present invention provides such an assembly.” Column 1, lines 45-49. Emphasis added.
 “It is understood that the specific design of the preferred embodiment shown in FIGS. 2-6 as well as the corresponding dimensions are meant to be illustrative, not limiting, of the present invention.  For example, the present invention can be used with syringe nozzle/pipette tips of different sizes than those shown or fabricated from materials different from those described.  Additionally, it is understood that the invention can be used in automated systems, as illustrated in FIG. 7, comprised of a syringe block 701 coupled to a robotic system 703 and controller 705.  As known by those of skill in the art, such systems utilize multi-well sample plates 707, a variety of sampling materials 709, and replaceable pipette tip contained with tip blocks 711 to provide rapid and simultaneous processing of multiple experiments.” Column 3, lines 33-45.
Godin further states: “As will be understood by those familiar with the art, the present invention may be embodied in other specific forms without departing from the spirit or essential characteristics thereof.  Accordingly, the disclosures and descriptions herein are intended to be illustrative, but not limiting, of the scope of the invention which is set forth in the following claims.” Column 3, lines 46-51.
 Moreover, Godin recites in claim 7 the following:
“A pipette tip sealing apparatus comprising: a pipetting syringe holding block;  a plurality of syringes coupled to said pipetting syringe holding block, wherein each of said plurality of syringes further comprises: a syringe cylindrical portion;  and a syringe nozzle portion,…; and a robotic system mechanically coupled to said pipetting syringe holding block, said robotic system moving said pipetting syringe holding block between at least a first and a second position, wherein said first position is a pipette tip mounting position and said second position is a pipetting position.” Claim 7 of Godin, emphasis added.
It would have been obvious to one of ordinary skills in the art to provide a robotic system and controller as taught by Godin in the Dennis-Engbers invention to automatically move the syringe because automation provides an advantage of speed and efficiency, and an automated tip replacement is preferred for those applications utilizing multi-well plates or other mass testing means as this technique allows tips to be replaced quickly.

Regarding claim 21, Dennis discloses the container including the containing unit is a detection chip (para. 0096, CM5 chips of an SPR device).  The Office notes that these chips are the container that contains the liquid and reaction field described by claim 1.  

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennis (US PGP 2006/0134104; previously cited) and Engbers (WO 2012/045325), Ikeda (US PGP 20110020649), and Godin (US 6,550,349), as applied to claims 1 and 5 in further view of Yamamoto (US PGP 2012/0196385; previously cited). 
Dennis and Engbers describe the limitations of claims 1 and 5 but fail to disclose the limitations of flow rate and area as described by claim 6. 
Regarding claims 2 and 6, Yamamoto discloses a flow rate of 1.6 to 3.2 ml/min (para 94 The flow rate of the analyte liquid fed to a flow passage is usually 1 to 50,000 μL/min, and preferably 5,000 to 10,000 μL/min). Where Yamamoto discloses a step of performing a blocking treatment that is generic with respect to flow rate (para 65), it would be obvious to try the flow rates that the device of Yamamoto can perform. Yamamoto discloses a containing unit having a cross sectional area of 0.01 to 100 mm2. (para 88, In the reaction and measurement section, each of height and width of the cross section of the flow passage is preferably about 100 nm to 1 mm from the viewpoints of increasing of contacting efficiency with analytes and shortening of dispersion distance). 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the flow rates and dimensions of Yamamoto with the detection method of Dennis and Engbers because Dennis’ method is generic with respect the flow rates and cross-sectional area, and Yamaimo discloses that flow rates of 1.6 to 3.2 ml/min and areas of 0.01 to 100 mm2 are conventional in the art.  


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dennis (US PGP 2006/0134104; previously cited) in view of Engbers (WO 2012/045325), and Godin (US 6,550,349), as applied to claim 1 above, and further in view of Ikeda (US PGP 20110020649).  
Claim 22 recites that “wherein a percentage of mass of the blocking agent in the blocking liquid is 5% to 8% per total mass of everything in the blocking liquid.
Dennis discloses in paragraph 96, 1M ethanolamine is injected to block unreacted groups.  The Office notes that where ethanolamine has a molecular weight of 61.08 g/mol, a 1 M solution has a concentration of 6.1%.  
However, given that it is not clear what solvent is used, it is not clear what percentage of mass of the ethanolamine per total mass of everything in the solution.  
However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). There is a motivation to optimize result-effective variables (MPEP 2144.05). Thus it appears that the range would have been discovered by routine choices.
Examiner notes that the law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. These cases have consistently held that in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990) (internal citations omitted).
Applicant has submitted in the arguments filed on 10/13/21 the following regarding unexpected results:
“The present application teaches that too high a concentration makes the viscosity of the blocking liquid high and too low a concentration makes it impossible to perform the blocking treatment (paragraph 61), higher concentrations are associated with lower blocking times (paragraph 97), higher concentrations are associated with lower noise values so that an effect of the blocking treatment is higher (paragraph 110), and higher concentrations do not influence an amount of detection target substance captured (paragraph 111). Based on these results, the inventors have found the unexpected result that concentration can be limited to 5%-8% by mass. These considerations are not disclosed by Dennis or the prior art of records.”
However, these submissions do not support why the result was unexpected (e.g., why limiting the blocking agent to 5-8% by mass had the unexpected result of still being effective as a blocking agent or effective to suppress non-specific binding). While Applicant discloses generally that too high a concentration or too low a concentration of blocking agent would be undesirable, Applicant has not provided sufficient evidence of what amount of blocking agent mass (nor in particular what percentage of mass) was not expected to perform as a blocking agent to suppress non-specific binding, and why it was not expected to perform as such. Thus Applicant’s arguments are not persuasive to show unexpected results.
Moreover Ikeda discloses the claimed range as follows.
Ikeda discloses methods of immobilizing a physiologically active substance on a solid phase carrier (see abstract.)
A blocking agent is used to suppress non-specific adsorption (para. 0014) (see also background discussion in para. 0007).
Ikeda teaches that “[a]lthough the concentration of a blocking agent varies depending on the type of the blocking agent, the blocking agent can be generally used at a concentration of 0.1% by mass to 10% by mass, and, from the viewpoint of efficiency, preferably a concentration of 0.3% by mass to 3% by mass.  As a solvent in this case, a water-soluble solvent which is usually used for this application can be used as is.  Examples thereof include solvents used for the treatment for binding of a physiologically active substance such as water, saline, acetate buffer, citrate buffer, phosphate buffer, HEPES buffer (4-(2-hydroxyethyl)-1-piperazineethanesulfonic acid) or MES buffer (2-(N-morpholino)ethanesulfonic acid), similarly to the solvents used for the treatment for binding of a physiologically active substance.” Paragraph 0106.
Thus Ikeda suggest use of a blocking agent in a range (0.1% by mass to 10% by mass) that encompasses the range in Applicant’s claim, and its use in the Dennis invention would have required ordinary skills in the art given that Ikeda suggests that this range provides the benefit of suppressing non-specific binding, as would be desirable where immobilization of only a particular agent is the goal.


Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennis (US PGP 2006/0134104; previously cited) in view of Engbers (WO 2012/045325), and Godin (US 6,550,349), as applied to claim 1 above, and further in view of US 8,696,991 (hereinafter “Howe”).
Dennis and Engbers, discussed above, are silent as to the limitations of claim 23 which recites a step of moving the containing unit from a feeding position, where the containing unit receives the blocking liquid and the liquid containing the reaction target substance, to a measuring position, where the detection target substance can be measured. 
Dennis and Engbers are also silent as to Applicant’s newly added limitations, which are as follows: moving the containing unit “by a conveying unit having a conveying stage on which the containing unit is movably arranged, the containing unit being movable relative to the conveying stage between the feeding position and the measuring position.
Dennis and Engbers is also silent as to the limitations of claim 24, which recites that the containing unit includes an inlet protected by a film, and the syringe penetrates through the film and seals the inlet during the steps of performing the blocking treatment.
However, Howe suggests these limitations. More specifically, Howe discloses the following.
The invention is a sensor comprising: a housing having a card slot, a heat sink opening, a knob opening and a display opening; an integrated surface plasmon resonance transducer comprising a light source and a polarizer for producing polarized light, a light transmissive window for transmitting said polarized light and a reflection of said polarized light, a mirrored surface for directing said reflection, and a detector array for detecting said reflection, said integrated surface plasmon resonance transducer being disposed within said housing; a functionalized card disposed in said card slot, said functionalized card comprising a body having an upper wall having an upper outer surface and a lower wall having lower outer surface and a microfluidic channel having a sample input port that is provided with a septum, a sample input reservoir that is in fluid communication with said sample input port, a test channel and a reference channel that are in fluid communication with said sample input reservoir, a waste reservoir that is in fluid communication with said test channel and said reference channel, a hydrophobic filter that is in fluid communication with said waste reservoir, a vacuum output port that is in fluid communication with said hydrophobic filter and a chip having a metallic test surface that forms an interior wall of said test channel and an inner wall of said reference channel for producing said reflection; an index matching fluid disposed between said light transmissive window and said lower outer surface and adjacent to said metallic test surface; a card holding mechanism for positioning said functionalized card against said integrated surface plasmon resonance transducer so that said test channel and said metallic test surface are exposed to said polarized light and so that said detector array is exposed to said reflection, said card holding mechanism comprising a spring that is operative to urge said functionalized card toward said integrated surface plasmon resonance transducer and a card releasing mechanism comprising a knob that is disposed in said knob opening, a drive shaft that is attached to said knob, a spur gear that is attached to said drive shaft, a rack gear for engaging with said spur gear, a horizontally movable wedge for engaging with said rack gear and a vertically movable wedge for engaging with said horizontally movable wedge and with said card, said card releasing mechanism being operative to reverse the motion urged by said spring when said knob is rotated; a heat storage component that is disposed adjacent to said functionalized card and is in contact with said upper outer surface, said heat storage component having a thermistor well, an insulation layer that is disposed adjacent to said heat storage component, a heat sink that is disposed in said heat sink opening, said heat sink having a cavity that is disposed adjacent to said insulation layer, a heating and cooling device that is disposed adjacent to said heat storage component and in said cavity, and a thermistor that is disposed in said thermistor well; a vacuum pump that is in fluid communication with said vacuum output port that is operative to move a sample that has been injected into said sample input port through said microfluidic channel, said vacuum pump being disposed in said housing; a power source that is disposed within said housing; a plurality of control switches that are mounted on said housing; a control circuit interface board that is disposed within said housing; a computer/controller that is disposed within said housing,… In another embodiment, said functionalized card further comprises: a top cover layer that provides a top for said sample input reservoir and said waste reservoir and that holds said septum and said filter in said functionalized card; a septum spacer layer that contains said septum; a first adhesive layer that joins said top cover layer and said septum spacer layer; a filter spacer layer that contains said filter; a second adhesive layer that joins said septum spacer layer and said filter spacer layer; a reservoir layer in which sample input reservoir and said waste reservoir are formed; a third adhesive layer that joins said filter spacer layer and said reservoir layer; a bottom cover layer that provides a bottom for said sample input reservoir and said waste reservoir; and a fourth adhesive layer that joins said reservoir layer and said bottom cover layer.  In another embodiment, said interior wall is functionalized and said inner wall is not.” Col. 3, line 15 to col. 4, line 30. Emphasis added.
Howe also discloses the following:
“Referring to FIGS. 5A, 5B and 5C, views of an illustrative embodiment of card 11 comprising a microfluidic system are presented.  Testing of a sample involves introducing about 0.5 milliliters (ML) of sample into card 11 by injecting it through septum 19 with a syringe, pipette or similar device. Septum 19 both allows insertion of the sample fluid and retains the fluid.  During a test, sample fluid is moved from sample reservoir 16 across a functionalized (activated) surface on metallic test surface chip 21 through test channel 17 on the single use card 11 by means of pump 12.  Pump 12 may either be attached to injection port 19, if movement of a sample fluid is to be driven by pressure, or to vacuum port 20 if the sample fluid is to be pulled across by vacuum.  A preferred embodiment employs a vacuum pump 12 that is optimized to generate the desired flow rate of 20 to 40 microliters per minute (.mu.L/min).  The applicants discovered that this rate was rapid enough to enable fluidic movement through channels 16, 17 and 18, while slow enough to avoid undesirable outcomes such as sheer or bubble generation (which would incapacitate sample movement).” Column 10, lines 32-51. Emphasis added.
Thus moving the chip disclosed by Dennis towards a detector or injection via a syringe into an inlet of a chip that is protected by a film and penetrated by a syringe that seals the inlet during injection [of for example a blocking treatment] is suggested by Howe for performing an assay.
Moreover, the combination of Howe’s card holding mechanism for positioning the functionalized card against the integrated surface plasmon resonance transducer for detection and Howe’s card releasing mechanism to reverse the motion is equivalent to Applicant’s conveying unit having a conveying stage on which the containing unit is movably arranged, the containing unit being movable relative to the conveying stage between the feeding position [i.e., the position after Howe’s release mechanism reverses the motion] and the measuring position [i.e., Howe’s detection position].
It would have been obvious to one skilled in the art to provide these elements into the modified Dennis invention for the benefits and purposes disclosed by Howe. Te combination of familiar elements according to known methods may be obvious when it does no more than yield predictable results. If a person of ordinary skill can implement a predictable variation, § 103 may bar its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. (MPEP 2141. I.)  Since providing the Howe elements is a mere combination of familiar elements according to known methods, and yields predictable results, it would have been obvious to one skilled in the art to provide such elements in the modified Dennis invention.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant has amended the claims and asserted that the cited references do not teach the newly added limitations. However, upon further search and consideration, these limitations do not overcome the prior art for the reasons set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ann Montgomery/Primary Examiner, Art Unit 1641